Citation Nr: 0008626	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  95-10 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability by reason of service-
connected disabilities, to include whether a timely 
substantive appeal was filed from the June 1996 rating 
decision which denied this issue.

3.  Entitlement to service connection for a psychiatric 
disorder secondary to the service-connected low back 
disability, to include whether a timely substantive appeal 
was filed from the May 1997 rating decision which denied this 
issue.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from April 1981 to July 
1981; he was a member of the Washington National Guard from 
1981 to 1992, and was on active duty from November 1991 to 
February 1992.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from adverse actions of 
the Newark, New Jersey Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The appellant subsequently moved 
to Mississippi and the case was transferred to the Jackson RO 
which certified the case to the Board.


REMAND

In a rating decision issued in June 1996, the Newark RO 
denied the appellant's claim for a total rating based on 
individual unemployability.  Notice of that adverse decision 
was mailed to the appellant on June 17, 1996.  Ten days 
later, the appellant submitted a VA Form 9 which the RO 
accepted as a Notice of Disagreement (NOD) to the June 1996 
rating denial of individual unemployability benefits.  The RO 
then issued a Supplemental Statement of the Case (SSOC) in 
May 1997 on that issue; this SSOC also informed the appellant 
of the denial of his secondary service connection claim for a 
psychiatric disorder.  

Subsequently, the Newark RO sent a letter to the appellant, 
dated January 6, 1998, which informed the appellant that the 
RO had construed his June 1996 VA Form 9 as an NOD to the 
denial of the individual unemployability and that the SSOC of 
May 1997 was the Statement of the Case (SOC) on that issue; 
he was also informed that he therefore had 60 days to file an 
appeal on that issue. 

The next communication from the appellant was received by the 
Jackson RO on August 26, 1998, in which he stated that he had 
not received any information about his claim after his 
September 1996 personal hearing at the Newark RO.  The Board 
notes that the claims file includes an envelope dated January 
5, 1998, from the Newark RO, that was returned by the Post 
Office as undeliverable due to a wrong address and that a 
different address had given by the appellant in August 1998.  
The Jackson RO therefore re-sent the May 1997 SSOC to the 
appellant at the latter address on December 17, 1998.  Thus, 
the appellant had 60 days from December 17, 1998 to submit 
his substantive appeal on the issue of individual 
unemployability and he had one year from that date to submit 
his NOD on the secondary service connection for a psychiatric 
disorder issue.

The appellant subsequently submitted some additional medical 
records in February 1999, and a VA Form 1-646 that did not 
contain any contentions or arguments was submitted in March 
1999.  The appellant again submitted additional medical 
information in May 1999.  No further communication from the 
appellant was received by the RO until August 1999, when the 
appellant sent a letter in which he stated that before he 
filed his substantive appeal he wanted to have a personal 
hearing.  One was scheduled for November 1, 1999, but the 
appellant canceled that hearing in a letter received at the 
RO in October 1999.  The last communication from the 
appellant, before the case was transferred to the Board in 
March 2000, was a letter received at the RO on December 23, 
1999, as evidenced by the time stamp, which stated that the 
appellant wanted a personal hearing at the RO.  This was more 
than 60 days after the SOC on the individual unemployability 
issue was sent to the appellant and more than one year after 
notice of the denial of the secondary service connection 
issue was sent to him.  The same, of course, holds true for 
the VA Form 1-646 submitted by the appellant's representative 
in February 2000.

As such, these two issues must be returned to the RO so that 
the appellant can receive notice of the issue of whether a 
timely appeal has been submitted as well as notice of those 
particular statutory and regulatory provisions.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  In this manner 
the appellant will be afforded proper due process via the 
provision of full notice and an opportunity to be heard at 
the RO so that prejudice does not result.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  Furthermore, the appellant submitted 
a request for an RO hearing, in December 1999, presumably on 
all three issues, that was not honored by the RO.

In addition, it is noted that the 40 percent rating that has 
been assigned is in effect as an initial rating.  As such, 
the holding in Fenderson v. West, 12 Vet. App. 119 (1999), is 
for application.  The RO will have an opportunity to review 
the matter with due consideration given to this holding.

To ensure that VA has met its duty to provide the appellant 
with procedural due process, the case is REMANDED for the 
following:

1.  The RO should contact the appellant 
to request names and addresses of VA and 
private physicians and/or medical 
facilities which have provided him any 
treatment related to his low back 
disability.  All available relevant 
reports not already of record should be 
obtained from these physicians and/or 
medical facilities.  These records should 
be associated with the claims file.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release private medical reports to the 
VA.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results.  
38 C.F.R. § 3.159.

2.  The RO should ascertain whether the 
appellant still desires a hearing; if so, 
the appropriate type of hearing should be 
scheduled.

3.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

4.  The RO should then readjudicate the 
increased rating claim as well as the 
total rating claim and the secondary 
service connection claim, to include 
whether the appellant has submitted a 
timely perfected appeal on those latter 
two issues.  If the RO finds that he has, 
then all appropriate development such as 
the gathering of pertinent medical 
records, the scheduling of appropriate 
medical examinations and the scheduling 
of a social and industrial survey should 
be accomplished, as needed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no 

opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


